

116 HR 1968 IH: Shirley Chisholm Congressional Gold Medal Act
U.S. House of Representatives
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1968IN THE HOUSE OF REPRESENTATIVESMarch 28, 2019Mr. Jeffries (for himself, Mr. Clyburn, Ms. Waters, Ms. Clarke of New York, Ms. Adams, Mr. Allred, Ms. Bass, Mrs. Beatty, Mr. Bishop of Georgia, Ms. Blunt Rochester, Mr. Brindisi, Mr. Brown of Maryland, Ms. Brownley of California, Mr. Butterfield, Mr. Carson of Indiana, Mr. Casten of Illinois, Ms. Castor of Florida, Ms. Clark of Massachusetts, Mr. Clay, Mr. Cisneros, Mr. Cohen, Mr. Cox of California, Mr. Cummings, Ms. Davids of Kansas, Ms. Dean, Mr. Delgado, Ms. DeLauro, Mrs. Demings, Mr. Engel, Mr. Espaillat, Ms. Fudge, Miss González-Colón of Puerto Rico, Mr. Green of Texas, Mr. Grijalva, Ms. Haaland, Mr. Higgins of New York, Ms. Hill of California, Ms. Norton, Ms. Kendra S. Horn of Oklahoma, Mr. Horsford, Ms. Jackson Lee, Ms. Jayapal, Ms. Johnson of Texas, Mr. Johnson of Georgia, Mr. King of New York, Mrs. Lawrence, Mr. Lawson of Florida, Ms. Lee of California, Mrs. Lee of Nevada, Mr. Levin of Michigan, Mr. Lowenthal, Mrs. Lowey, Mrs. Carolyn B. Maloney of New York, Mr. Sean Patrick Maloney of New York, Mrs. McBath, Mr. Meeks, Ms. Moore, Mr. Moulton, Mr. Morelle, Mrs. Murphy, Mr. Nadler, Mr. Neguse, Ms. Ocasio-Cortez, Mr. Payne, Ms. Plaskett, Ms. Pressley, Miss Rice of New York, Mr. Richmond, Mr. Rose of New York, Mr. Rush, Mr. San Nicolas, Ms. Schakowsky, Mr. Scott of Virginia, Mr. David Scott of Georgia, Mr. Serrano, Ms. Sewell of Alabama, Mr. Stanton, Mr. Suozzi, Ms. Titus, Mrs. Trahan, Mr. Trone, Mr. Thompson of Mississippi, Mr. Tonko, Ms. Underwood, Mr. Van Drew, Mr. Veasey, Ms. Velázquez, Mrs. Watson Coleman, Ms. Wilson of Florida, Mr. Zeldin, Mr. Cleaver, Mrs. Davis of California, Ms. Speier, Mrs. Napolitano, Ms. Roybal-Allard, Ms. Gabbard, Ms. Wasserman Schultz, Mr. Malinowski, Mr. Michael F. Doyle of Pennsylvania, Ms. Kaptur, Ms. Meng, Mr. Yarmuth, Mr. Gonzalez of Texas, Ms. Kuster of New Hampshire, and Mrs. Hayes) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo posthumously award a Congressional gold medal to Shirley Chisholm.
	
 1.Short titleThis Act may be cited as the Shirley Chisholm Congressional Gold Medal Act. 2.FindingsThe Congress finds as follows:
 (1)In 1968, Shirley Chisholm became the first African-American woman elected to Congress where she served until 1982.
 (2)Shirley Chisholm inspired and led the march of political achievement by African-Americans and women in the three decades since she ran for the Presidency of the United States.
 (3)Her election to Congress and her candidacy for the Presidency raised the profile and aspirations of all African-Americans and women in the field of politics.
 (4)Shirley Chisholm was recognized for her activism, independence, and groundbreaking achievements in politics during and after the civil rights era.
 (5)Shirley Chisholm was born in Brooklyn, New York, on November 30, 1924, attended Brooklyn College, and earned a Master's degree from Columbia University.
 (6)Shirley Chisholm worked in education and social services before being elected to the New York State Assembly in 1964.
 (7)Shirley Chisholm established the Unity Democratic Club in 1960, which played a significant role in rallying Black and Hispanic voters in New York City.
 (8)In 1969, Shirley Chisholm began her service in the 91st Congress, representing Brooklyn's 12th Congressional District in the United States House of Representatives.
 (9)During her service in the House of Representatives, Shirley Chisholm promoted the employment of women in Congress and was vocal in her support of civil rights, women's rights, and the poor, while fervently opposing the Vietnam War.
 (10)In 1972, Shirley Chisholm was the first African-American to seek the nomination of a major party for President of the United States.
 (11)Shirley Chisholm was a co-founder of the National Organization for Women. (12)An historic figure in American political history, Shirley Chisholm died at the age of 80 in Ormond Beach, Florida, on New Year’s Day 2005.
			3.Congressional gold medal
 (a)Presentation AuthorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the posthumous presentation, on behalf of the Congress, of a gold medal of appropriate design in commemoration of Shirley Chisholm, in recognition of her activism, independence, and groundbreaking achievements in politics, her election as the first African-American woman in the Congress, and her campaign to be the first African-American to gain the nomination of a major political party for President of the United States.
 (b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
			(c)Smithsonian institution
 (1)In generalFollowing the award of the gold medal referred to in subsection (a), the gold medal shall be given to the Smithsonian Institution, where it will be displayed as appropriate and made available for research.
 (2)Sense of CongressIt is the sense of Congress that the Smithsonian Institution should make the gold medal received under this Act available for display elsewhere, particularly at other locations and events associated with Shirley Chisholm.
 4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.
		5.Status of medals
 (a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.
			